

117 HR 1055 IH: Federal Broadband Deployment Tracking Act
U.S. House of Representatives
2021-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1055IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2021Mr. Hudson introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Assistant Secretary of Commerce for Communications and Information to submit a plan to Congress to track requests for communications use authorization on Federal land.1.Short titleThis Act may be cited as the Federal Broadband Deployment Tracking Act.2.Report on tracking Form 299 requests(a)In generalNot later than 180 days after the date of the enactment of this Act, the Assistant Secretary shall submit to the appropriate committees of Congress a report containing the elements described in subsection (b).(b)Elements describedThe elements described in this subsection are the following:(1)A plan describing how the Assistant Secretary will track the acceptance, processing, and disposal of a Form 299 submitted to the Secretary concerned by a requesting party.(2)A description of how the Assistant Secretary would most expeditiously implement the plan described in paragraph (1).(3)A description of how the Assistant Secretary may increase transparency to a requesting party on the status of a Form 299 received by the Secretary concerned.(4)A description of any barriers the Assistant Secretary determines could delay the implementation of the plan described in paragraph (1).(c)DefinitionsIn this section:(1)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Energy and Commerce of the House of Representatives; and(B)the Committee on Commerce, Science, and Transportation of the Senate.(2)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.(3)Form 299The term Form 299 means the form developed pursuant to section 6409(b)(2)(A) of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1455(b)(2)(A)), or any successor form.(4)National forest systemThe term National Forest System has the meaning given the term in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)).(5)Public landThe term public land means land under the management of—(A)the Bureau of Land Management;(B)the National Park Service;(C)the United States Fish and Wildlife Service; or(D)the Bureau of Reclamation.(6)Secretary concernedThe term Secretary concerned means—(A)the Secretary of the Interior, with respect to public land; and(B)the Secretary of Agriculture, with respect to National Forest System land. 